DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is objected to because of the following informalities:
In claim 14, line 2, “upright positon” should read “upright position”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 7, 9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hirakoba (WO 2016/103562 A1, hereinafter Hirakoba; already of record) in view of Shydo (US 20180053141, hereinafter Shydo; already of record of IDS), and further in view of Yang et al. (US 20160140438, hereinafter Yang; already of record).
Regarding claim 1 (currently amended), Hirakoba teaches a method of operating a self-driving system (See at least Hirakoba: Para. 26), comprising:
…
detecting and retrieving routing and task instructions from one or more markers using a camera coupled to the self-driving vehicle, wherein the routing and task instructions from the markers are different than the formal routing and task instructions (See at least Hirakoba: Para. 35; Para. 47; Para. 50); and…
wherein the one or more markers are one or more barcodes that are removably attached to one or more workbenches (See at least Hirakoba: Para. 37; Para. 9; Para. 64).
Yet, Hirakoba does not explicitly teach:
receiving formal routing and task instructions from a control system or a system administrator, wherein the formal routing and task instructions are received by a self- driving vehicle;
… 
sending the routing and task instructions retrieved from the markers to the control system or the system administrator to update the formal routing and task instructions, …
However, in the same field of endeavor, Shydo teaches:
receiving formal routing and task instructions from a control system or a system administrator, wherein the formal routing and task instructions are received by a self- driving vehicle (See at least Shydo: Fig. 1; Para. 0025); …
It would have been obvious to one of ordinary skill in the art to include in a method of operating a self-driving system with receiving instructions from system as taught by Shydo since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will provide AGV operational instructions. 
Although Hirakoba in combination with Shydo teaches the routing and task instructions retrieved from the markers, Hirakoba in combination with Shydo does not explicitly teach:
sending the routing and task instructions retrieved from the markers to the control system or the system administrator to update the formal routing and task instructions.
However, in the same field of endeavor, Yang teaches:
sending the routing and task instructions retrieved from the markers to the control system or the system administrator to update the formal routing and task instructions (See at least Yang: Para. 0061) , …
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of operating a self-driving system of Hirakoba in combination with Shydo, to incorporate updating instructions, as taught by Yang, for the benefit of updating changes to a large number of vehicles (see at least Yang: Para. 0061).

Regarding claim 2, Hirakoba in combination with Shydo and Yang teaches the method of claim 1. Hirakoba further teaches:
wherein the markers are positioned in a workspace such that the markers can be removed from the workspace and additional markers can be positioned in the workspace (See at least Hirakoba: Para. 9; Para. 64).

Regarding claim 7, Hirakoba in combination with Shydo and Yang teaches the method of claim 1. Hirakoba further teaches:
wherein the routing and task instructions retrieved from the markers include instructions and/or information regarding a travel path to follow (See at least Hirakoba: Fig. 5, element 121, Para. 54).

Regarding claim 9, Hirakoba in combination with Shydo and Yang teaches the method of claim 1. Hirakoba further teaches:
wherein the routing and task instructions retrieved from the markers include instructions and/or information regarding an action to perform (See at least Hirakoba: Fig. 5, element 121, Para. 54).

Regarding claim 11, Hirakoba in combination with Shydo and Yang teaches the method of claim 1. Hirakoba further teaches:
wherein the routing and task instructions retrieved from the markers include instructions and/or information regarding a workspace (See at least Hirakoba: Fig. 5, element 121, Para. 51-54).

Regarding claim 12, Hirakoba in combination with Shydo and Yang teaches the method of claim 11. Hirakoba further teaches:
wherein the instructions and/or information regarding the workspace includes whether the self-driving vehicle can or cannot pass through, a depth, a width, a size of a working area, a height of a workbench, or how close to park the self-driving vehicle near the workbench (See at least Hirakoba: Fig. 5, element 121, Para. 51-54).

Regarding claim 13, Hirakoba in combination with Shydo and Yang teaches the method of claim 1. Hirakoba further teaches:
wherein the self-driving vehicle is configured to transport an inventory holder with inventory from one location to another location (See at least Hirakoba: Para. 44).

Claims 3-6, 10, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hirakoba in view of Shydo and Yang as applied to claims 1, 2, 9 and 13 above, and further in view of YouTube: AGV Automation - Food Industry (hereinafter YouTube; already of record).
Regarding claim 3 (Currently amended), Hirakoba in combination with Shydo and Yang teaches the method of claim 1. 
Although Hirakoba in combination with Shydo and Yang teaches the routing and task instructions, Hirakoba in combination with Shydo and Yang does not explicitly teach:
wherein the routing and task instructions instruct the self-driving vehicle to reverse into the workspace or adjust a height of the self-driving vehicle.
However, in the same field of endeavor, YouTube teaches:
wherein the routing and task instructions instruct the self-driving vehicle to reverse into the workspace or adjust a height of the self-driving vehicle (See at least YouTube: 0:39—0:43).
	As directional maneuver capability is a common activity for driving a vehicle,  it would have been obvious to try, by one of ordinary skill in the art before the effective filing date of the claimed invention, to have directional maneuver capability of YouTube and incorporate it into the method of operating a self-driving system of Hirakoba in combination with Shydo and Yang since there are a finite number of identified, predictable potential solutions (i.e. driving vehicle in different directions) to the recognized need (driving a vehicle) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (a vehicle has directional maneuver capability).

Regarding claim 4, Hirakoba in combination with Shydo and Yang teaches the method of claim 1.
Although Hirakoba in combination with Shydo and Yang teaches the routing and task instructions retrieved from the markers, Hirakoba in combination with Shydo and Yang does not explicitly teach:
wherein the routing and task instructions retrieved from the markers include instructions to reverse the self-driving vehicle into a workspace.
However, in the same field of endeavor, YouTube teaches:
wherein the routing and task instructions retrieved from the markers include instructions to reverse the self-driving vehicle into a workspace (See at least YouTube: 0:39—0:43).
	As directional maneuver capability is a common activity for driving a vehicle,  it would have been obvious to try, by one of ordinary skill in the art before the effective filing date of the claimed invention, to have directional maneuver capability of YouTube and incorporate it into the method of operating a self-driving system of Hirakoba in combination with Shydo and Yang since there are a finite number of identified, predictable potential solutions (i.e. driving vehicle in different directions) to the recognized need (driving a vehicle) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (a vehicle has directional maneuver capability).

Regarding claim 5, Hirakoba in combination with Shydo and Yang teaches the method of claim 1.
Although Hirakoba in combination with Shydo and Yang teaches the routing and task instructions retrieved from the markers, Hirakoba in combination with Shydo and Yang does not explicitly teach:
wherein the routing and task instructions retrieved from the markers include instructions to rotate the self-driving vehicle 180 degrees within a workspace.
However, in the same field of endeavor, YouTube teaches:
wherein the routing and task instructions retrieved from the markers include instructions to rotate the self-driving vehicle 180 degrees within a workspace (See at least YouTube: 0:27—0:33, 2:56—2:58).
	As directional maneuver capability is a common activity for driving a vehicle,  it would have been obvious to try, by one of ordinary skill in the art before the effective filing date of the claimed invention, to have directional maneuver capability of YouTube and incorporate it into the method of operating a self-driving system of Hirakoba in combination with Shydo and Yang since there are a finite number of identified, predictable potential solutions (i.e. driving vehicle in different directions) to the recognized need (driving a vehicle) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (a vehicle has directional maneuver capability).

Regarding claim 6, Hirakoba in combination with Shydo and Yang teaches the method of claim 1.
Although Hirakoba in combination with Shydo and Yang teaches the routing and task instructions retrieved from the markers, Hirakoba in combination with Shydo and Yang does not explicitly teach:
wherein the routing and task instructions retrieved from the markers include instructions to transport inventory using the self-driving vehicle to a different location.
However, in the same field of endeavor, YouTube teaches:
wherein the routing and task instructions retrieved from the markers include instructions to transport inventory using the self-driving vehicle to a different location (See at least YouTube: 3:07—3:20).
	As transportation of loads is a common activity for a vehicle,  it would have been obvious to try, by one of ordinary skill in the art before the effective filing date of the claimed invention, to have transportation of loads of YouTube and incorporate it into the method of operating a self-driving system of Hirakoba in combination with Shydo and Yang since there are a finite number of identified, predictable potential solutions to the recognized need (moving loads) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (transport loads by a vehicle).

Regarding claim 10, Hirakoba in combination with Shydo and Yang teaches the method of claim 9.
Although Hirakoba in combination with Shydo and Yang teaches the routing and task instructions retrieved from the markers, Hirakoba in combination with Shydo and Yang does not explicitly teach:
wherein the instructions and/or information regarding the action to perform includes reverse into a workspace, rotate 180 degrees within the workspace, stay, leave, carry away, wait a predetermined amount of time then go, return, go to another location, or adjust a height of the self-driving vehicle.
However, in the same field of endeavor, YouTube teaches:
wherein the instructions and/or information regarding the action to perform includes reverse into a workspace, rotate 180 degrees within the workspace, stay, leave, carry away, wait a predetermined amount of time then go, return, go to another location, or adjust a height of the self-driving vehicle (See at least YouTube: The automated forklift in the entire video).
	As directional maneuver capability is a common activity for driving a vehicle,  it would have been obvious to try, by one of ordinary skill in the art before the effective filing date of the claimed invention, to have directional maneuver capability of YouTube and incorporate it into the method of operating a self-driving system of Hirakoba in combination with Shydo and Yang since there are a finite number of identified, predictable potential solutions (i.e. driving vehicle in different directions) to the recognized need (driving a vehicle) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (a vehicle has directional maneuver capability).

Regarding claim 14, Hirakoba in combination with Shydo and Yang teaches the method of claim 13.
Yet, Hirakoba in combination with Shydo and Yang does not explicitly teach:
wherein the self-driving vehicle includes a console coupled in an upright positon to a mobile base having motorized wheels to move the self-driving vehicle.
However, in the same field of endeavor, YouTube teaches:
wherein the self-driving vehicle includes a console coupled in an upright positon to a mobile base having motorized wheels to move the self-driving vehicle (See at least YouTube: The automated forklift in the entire video).
	As having motorized wheels and console is a common activity for industrial vehicles,  it would have been obvious to try, by one of ordinary skill in the art before the effective filing date of the claimed invention, to have motorized wheels and console of YouTube and incorporate it into the method of operating a self-driving system of Hirakoba in combination with Shydo and Yang since there are a finite number of identified, predictable potential solutions (i.e. having motorized wheels and console or having manual wheels) to the recognized need (driving a vehicle) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (driving a vehicle with motorized wheels and a console).

Regarding claim 15, Hirakoba in combination with Shydo, Yang and YouTube teaches the method of claim 14.
Yet, Hirakoba in combination with Shydo and Yang does not explicitly teach:
wherein the mobile base includes an upper surface configured to raise and lower the inventory holder with the inventory.
However, in the same field of endeavor, YouTube teaches:
wherein the mobile base includes an upper surface configured to raise and lower the inventory holder with the inventory (See at least YouTube: The automated forklift in the entire video).
	As having a holder to raise and lower loads is a common activity for industrial vehicles,  it would have been obvious to try, by one of ordinary skill in the art before the effective filing date of the claimed invention, to have a holder to raise and lower loads of YouTube and incorporate it into the method of operating a self-driving system of Hirakoba in combination with Shydo and Yang since there are a finite number of identified, predictable potential solutions (i.e. using a holder or container or cable etc.) to the recognized need (to hold loads to raise and lower) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (raise and lower loads).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hirakoba in view of Shydo and Yang as applied to claims 1 and 7 above, and further in view of Jones et al. (US 20190026513; hereinafter Jones; already of record).
Regarding claim 8, Hirakoba in combination with Shydo and Yang teaches the method of claim 7.
Although Hirakoba in combination with Shydo and Yang teaches the instructions and/or information regarding the travel path to follow, Hirakoba in combination with Shydo and Yang does not explicitly teach:
wherein the instructions and/or information regarding the travel path to follow includes position and location information of a warehouse or items within the warehouse.
However, in the same field of endeavor, Jones teaches:
wherein the instructions and/or information regarding the travel path to follow includes position and location information of a warehouse or items within the warehouse (See at least Jones: Para. 0065, Fig. 13).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of operating a self-driving system of Hirakoba in combination with Shydo and Yang, to incorporate position and location information of a warehouse or items within the warehouse, as taught by Jones, for the benefit of maintaining sufficient stock levels for products thereby to increase efficiency and save cost (see at least Jones: Para. 0003).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hirakoba in view of Shydo, Yang and YouTube as applied to claims 1, and 13-15 above, and further in view of Alessi et al. (US 20180144638; hereinafter Alessi; already of record).
Regarding claim 16, Hirakoba in combination with Shydo, Yang and YouTube teaches the method of claim 15.
Yet, Hirakoba in combination with Shydo, Yang and YouTube does not explicitly teach:
wherein the camera comprises at least three cameras coupled to the console.
However, in the same field of endeavor, Alessi teaches:
wherein the camera comprises at least three cameras coupled to the console (See at least Alessi: Para. 0004; Para. 0069).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of operating a self-driving system of Hirakoba in combination with Shydo, Yang and YouTube, to incorporate plurality of cameras, as taught by Alessi, for the benefit of increasing safety (see at least Alessi: Para. 0003, 0004).

Claims 17, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hirakoba in view of Shydo.
Regarding claim 17 (Currently amended), Hirakoba teaches a method of operating a self-driving system (See at least Hirakoba: Para. 26), comprising:
…
detecting and retrieving routing and task instructions from one or more markers using a camera coupled to the self-driving vehicle, wherein the routing and task instructions from the markers are different than the formal routing and task instructions (See at least Hirakoba: Para. 35; Para. 47; Para. 50); and
following the routing and task instructions retrieved from the markers using the self-driving vehicle (See at least Hirakoba: Para. 50), wherein the one or more markers are one or more barcodes that are removably attached to one or more workbenches (See at least Hirakoba: Para. 37; Para. 9; Para. 64).
Yet, Hirakoba does not explicitly teach:
receiving formal routing and task instructions from a control system or a system administrator, wherein the formal routing and task instructions are received by a self- driving vehicle;…
However, in the same field of endeavor, Shydo teaches:
receiving formal routing and task instructions from a control system or a system administrator, wherein the formal routing and task instructions are received by a self- driving vehicle (See at least Shydo: Fig. 1; Para. 0025); …
It would have been obvious to one of ordinary skill in the art to include in a method of operating a self-driving system with receiving instructions from system as taught by Shydo since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will provide AGV operational instructions.

Regarding claim 23, Hirakoba in combination with Shydo teaches the method of claim 17.
Claim 23 recite analogous limitations to claims 11 and 12 in combination, above, and is therefore rejected on the same premise.

Regarding claim 25, Hirakoba in combination with Shydo teaches the method of claim 17.
Claim 25 recite analogous limitations to claim 2, above, and is therefore rejected on the same premise.

Claims 18-20, and 22 is rejected under 35 U.S.C. 103 as being unpatentable over Hirakoba in view of Shydo, as applied to claim 17, and 13-15 above, and further in view of YouTube.
Regarding claim 18, Hirakoba in combination with Shydo teaches the method of claim 17.
Claim 18 recite analogous limitations to claim 4, above, and is therefore rejected on the same premise.

Regarding claim 19, Hirakoba in combination with Shydo teaches the method of claim 17.
Claim 19 recite analogous limitations to claim 5, above, and is therefore rejected on the same premise.

Regarding claim 20, Hirakoba in combination with Shydo teaches the method of claim 17.
Claim 19 recite analogous limitations to claim 6, above, and is therefore rejected on the same premise.

Regarding claim 22, Hirakoba in combination with Shydo teaches the method of claim 17.
Claim 22 recite analogous limitations to claims 9 and 10 in combination, above, and is therefore rejected on the same premise.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hirakoba in view of Shydo as applied to claim 17 above, and further in view of Jones.
Regarding claim 21, Hirakoba in combination with Shydo teaches the method of claim 17.
Claim 21 recite analogous limitations to claims 7 and 8 in combination, above, and is therefore rejected on the same premise.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Hirakoba in view of Shydo as applied to claim 17 above, and further in view of Yang.
Regarding claim 24, Hirakoba in combination with Shydo teaches the method of claim 17. Hirakoba further teaches:
wherein the formal routing and task instructions are stored on the control system (See at least Hirakoba: Para. 51), the method further comprising: 
…
…the routing and task instructions retrieved from the markers (See at least Hirakoba: Para. 35; Para. 47; Para. 50)…
… from the one or more markers (See at least Hirakoba: Para. 35; Para. 47; Para. 50)…
Yet, Hirakoba does not explicitly teach:
automatically following the formal routing and task instructions after receiving the formal routing and task instructions from the control system or the system administrator; and 
sending …to the control system or the system administrator to update the formal routing and task instructions stored on the control system, wherein the routing and task instructions are automatically followed after detecting and retrieving the routing and task instructions...
However, in the same field of endeavor, Shydo teaches:
automatically following the formal routing and task instructions after receiving the formal routing and task instructions from the control system or the system administrator (See at least Shydo: Para. 0016); and…
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of operating a self-driving system of Hirakoba, to incorporate receiving instructions from control system, as taught by Shydo, for the benefit of achieving more efficient maneuvering of vehicles (see at least Shydo: Para. 0012).
Although Hirakoba in combination with Shydo teaches the routing and task instructions retrieved from the markers, Hirakoba in combination with Shydo does not explicitly teach:
sending …to the control system or the system administrator to update the formal routing and task instructions stored on the control system, wherein the routing and task instructions are automatically followed after detecting and retrieving the routing and task instructions...
However, in the same field of endeavor, Yang teaches:
sending …to the control system or the system administrator to update the formal routing and task instructions stored on the control system, wherein the routing and task instructions are automatically followed after detecting and retrieving the routing and task instructions (See at least Yang: Para. 0061)…
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of operating a self-driving system of Hirakoba in combination with Shydo, to incorporate updating instructions, as taught by Yang, for the benefit of updating changes to a large number of vehicles (see at least Yang: Para. 0061).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUFENG ZHANG whose telephone number is (469)295-9231. The examiner can normally be reached Monday to Friday 8am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUFENG ZHANG
Examiner
Art Unit 3663B



/Y.Z./Examiner, Art Unit 3663                                                                                                                                                                                                        
/TYLER J LEE/Primary Examiner, Art Unit 3663